 TRACON, INCTracon,Inc.andTeamsters,Chauffeurs,Warehousemen and Helpers Local No. 654, af-filiatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 9-CA-5373June 30, 1970DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS MCCULLOCHAND BROWNOn April 23, 1970, Trial Examiner Bernard J.Seff issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Counselfiled exceptions to the Decision and a supportingbrief, and Respondent filed a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.' In agreeingwith the TrialExaminer's finding that Respondent did notviolate Section 8(a)(3) and (I) of theAct by itsdischarge of employeesFredStayton, Dale Cassell,and BruceCassell, we place no reliance on theTrial Examiner's finding,based on excludedtestimony, thatsometime aftersaid discharges Respondent terminated another employee for refusing towork overtimeTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Trial Examiner: In thisproceeding, the General Counsel of the National184 NLRB No. 18147Labor Relations Board (herein called the GeneralCounsel and the Board, respectively) issued a com-plaint' alleging that Tracon, Inc. (herein referred toas Respondent and/or Company), had engaged inand was engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act (the Act). In relevantpart the answer to the complaint admitted some ofits allegations, denied others, and pleaded affirma-tively. In effect it denied the commission of any un-fair labor practices. Pursuant to notice, a hearingwas held before me at Springfield, Ohio, on March10, 1970. All parties were afforded full opportunityto call, examine, and cross-examine witnesses, toargue orally, and thereafter to submit briefs. Help-ful briefs were filed by the parties, which have beencarefully considered.Upon the entire record' in the case, including myevaluation of the reliability of the witnesses basedon my observation of their demeanor, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONRespondentis anIndiana corporation engaged inthe business of a gear packaging and warehouse dis-tribution operation located in Fort Wayne, Indiana,and a rail loading operation in Springfield, Ohio.Respondent'smain offices are located at 2323Bowser Avenue, Fort Wayne, Indiana,as are alsothe main offices of Wayne Warehousing & Cartage,Inc., hereinafter referred to as Wayne.Wayne is an Indiana corporation engaged in thebusiness of commercial and residentialintrastateand interstate cartage and in the operation of a railservice, similar to the one operated by RespondentTracon, located in Fort Wayne, Indiana. Wayneand Respondent share thesame mainoffices in FortWayne.The two companies have the samecorporate offices and the same majority stockhold-ers.Both firms have the same treasurers and ac-countants. Mr. Willard King, is the vice president ofboth firms charged with the responsibility insofar as'The complaint was issued on December 2, 1969 The charge initiatingthe proceeding was filed on October 14, 1969 An amended charge wasfiled on November 21, 1969 At the hearing the General Counsel moved toamend sec 2(c) and (d) of the complaint The Respondent objected to theamendments of 2(c)and 2(d) because Respondent claimed he was notnotified of the proposed amendment until less than a week before the com-mencement of the hearing Respondent claimed that the alleged amend-ments constitute a substantial change in the nature of the charge and theevidence required in order to establish lack of jurisdiction Jurisdiction isan important issue in this case Respondent's objection to the amendmentwas overruled The motion to amend was granted2On April 1, 1970, the General Counsel filed a motion to correct therecord The said motion is directed to certain obvious changes in dates inconformity with the complaint The General Counsel's motion to maketypographical corrections in the record is hereby granted,includingchanges in the spelling of the names of the alleged discrimmatees 148DECISIONSOF NATIONALthe Respondent is concerned to cover Respondent'sentireoperation including the Springfield railoperation.His duties as to Wayne include thepurchasing of equipment, acting as corporate secre-tary, and overseeing the operations of the rail,cartage, and household moving divisions.Mr. R. D. Pickerill, president of both firms, ac-cording to the testimony of King,is incharge of thegeneral overall operation of both firms. Mr Hol-lopeter is treasurer of both firms. Thus, althoughboth firms are separate corporate entities as far asthe State of Indiana is concerned, they are not twoseparate corporations for the jurisdictional pur-poses of the Act.Both firms operate a rail division and Mr King isin charge of labor relations of both divisions, withPickerill overseeing the operations of both compa-nies.The operations are integrated to the extentthat Respondent uses Wayne's warehouse in FortWayne, and Wayne operates a rail service similar tothe Respondent's which is located in Springfield. Itis clear from Willard King's testimony that all deci-sions of Larry King are reached with the guidanceand counsel of the officers of Respondent, who arealsoWayne's officers. It would therefore seem thatWayne and Respondent are under one commoncontrol and are affiliated businesses, and they con-stitute a single integrated operation. These facts aregone into in this detail because the Respondent de-nied certain allegations in the complaint which arefashioned in such a manner as to indicate that theGeneral Counsel regards the businesses described,supra,as affiliated businesses and asa single in-tegrated enterprise. However, irrespective of thetestimony in the record with respect to the over-lapping and integrated operations of the two com-panies,it isclear that the Respondent alone meetsthe jurisdictional standards of the Board. Allrevenues received by Respondent from the Spring-field,Ohio, rail operation are paid by InternationalHarvester Company and the Erie Lackawanna Rail-way.Respondent received gross revenues fromthese two firms for the period from August 8, 1969,toDecember 27, 1969, of $31, 634.65. For themonths of January and February 1970, Respondentreceived gross revenues from the same above-named firms of $11,414.12 and $20,419.01,respectively.Thus Respondent for its period ofoperation from August 8, 1969, to the end ofFebruary 1970, has receivedgrossrevenues of$63,467.78. In view of the fact that Respondentoperatesas a link incommerce for InternationalHarvester and Erie Lackawanna Railway it hasreceivedgross revenuesin excess of $50,000 fromsaid firms, both of which would meet the jurisdic-LABOR RELATIONS BOARDtionalstandards of the Board and thus Respondent,by its operations,meetsthe jurisdictional require-ments of the Act and is properly before the Board.Respondentis anemployer engaged in commercewithin themeaningof the Act.II.THE UNIONSTeamsters,Chauffeurs,Warehousemen andHelpers Local No. 654, affiliated with the Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, and theInternationalAssociation ofMachinists,AFL-CIO, are labor organizations within the meaningof the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Background and ChronologyRespondent began its operations in Springfield,Ohio, on or about August 8. Two days prior to theCompany's commencing operations in Springfieldthe Respondent's agent, Pickerill, and Willard Kingvisited the offices of the Teamsters Union. This visitwas initiated by the Respondent.Pickerill and King met with Teamsters agentsWilliamsandFeltesand informed the unionrepresentatives that Tracon expected to operate acartage business similar in nature to the one theyoperate at Fort Wayne It was explained that thenew company, Tracon,"would begin operations onor about August 8, 1969.3 It was further explainedto the Union that Wayne had been functioning for anumber of years under a contract with the Team-stersUnion in Fort Wayne. Relations betweenWayne and the Union have always been amicable.The meeting lasted about 1-1/2 hours and thepartiesbroke off their discussion after somegeneralized conversation concerning the kind ofcontract that the parties might eventually agree on.Tracon's officials left the Teamsters office with theremark that Tracon would be in touch with theUnion.Sometime later, on or about August 15, WillardKingcalled a meeting of the four employees whowere working for Tracon, Sanders (an employeedescribed by the General Counsel as a supervisorbut by the Respondent as a sort of leadman) andWillard King's son, Larry. King explained to themen that it was expected they would join a unionand he further went on to say that in his opinion thebest union the men would be able to join would bethe Machinist's Union. It is clear in the record thatKing employed no coercivelanguage and that he'All dates refer to 1969 unless otherwise indicated TRACON,made it clear to his employees that whatever deci-sions they finally reached with respect to unioniza-tion was for them to decide. Willard king furtherstated that he felt in his opinion the Machinist'sUnion would be better for the Company from thestandpoint of building more business in the future.Apparently, in a conversation that Willard King hadwith an official of the International Harvester Com-pany on business matters, the subject of unioncame up. In the course of this conversation, Baker,the company official, made some comments to theeffect that it would probably be better business forboth Tracon and International Harvester if the em-ployees at Tracon joined the Machinist's Unionsince that was the union which represented the In-ternationalHarvester employees. It should beemphasized at this point that Willard King made itclear to the employees that the choice as to whichunion they finally decided to join was up to them todecide.Subsequently, the four employees con-tracted theMachinist'sUnion and all of themsigned cards designating the International Associa-tion of Machinists as their bargaining agent.James M. Feltes, who is the secretary-treasurer oftheTeamsters Union, corroborated substantiallythe testimony given by Willard King with respect tothe meeting that took place among King, Pickerill,Williams, and Feltes. Feltes amplified the informa-tion provided by Willard King and stated that theparties present at this meeting also discussed con-tracts,wages, hours of work, and fringe benefits.Feltes further explained that he understood the pur-pose of the visit that was made by Willard King andPickerill was an attempt to negotiate an agreement.After the initial contract, which took place on Au-gust 6, no further meetings were held by Traconand the Teamster Union. Sometime thereafter onSeptember 17 the Teamster Union filed a petitionforrepresentationwiththeNLRB,Case9-RC-8299, in which they requested bargainingrights for a unit consisting of production, main-tenance and general yard employees, truck driversand loaders excluding office employees, guards, su-pervisors and all others excluded under the Act.Parenthetically, it should be stated that action onthe Teamsters petition appears to have been held inabeyance pending the issuance of the decision inthe instant case.The General Counsel in his brief states,inter alia,as follows:At this meeting, King explained to the menthat they had to have a union, and that he hadlooked around and found the best union forthem. He went on to say that the Machinist'sUnion was the best bet for men and the com-pany and that all men should join up with thisINC.149union, especially since it also represented In-ternational Harvester. Thereafter, King inter-rogated each of the employees as to how theyfeltabout the Machinist's Union and theTeamster Union. He again told the employeesthat he felt that the Machinist's was the bestunion from the company point of view and thatthe Teamster's weren't for them. King thenhanded out badges, pins and insignia of theMachinist's Union, and distributed Machinistliterature.It is to be noted that when one of the alleged8(a)(3)'s Dale Cassell, was testifying the recordshows the following questions and answers concern-ing the above described meeting:A.We were called into the office of Mr.Larry King's office-they had a driver side ofthe trailer and business side of the trailer.We weren't allowed in the business side un-less we were called in for some reason. So wewere called in, and Larry and Mr. Rex King(Willard) were sitting in the office.Q.Who is this you refer to?A. Oh, that is Fred Staton, Charlie McCoy,Bruce Castle, myself and Howard wasn't hiredyet.Q. And what happened?A. And we sat down there and we juststarted talking about different unions. Andnobody really said much of anything.Mr. King sort of directed the business, Larrysort of sat in the background and listened, likeeverybody else sort of listened.Mr. King, Mr. Rex King never really said wehad to join the Machinists, be he said it was agood idea.Said, If we had more ties with InternationalHarvester,we might get more trucks. Mr.Baker is president of IAM, he runs the lot overat International Harvester, so we might havemore ties that way to get more trucks.Then after that, there was an open discus-sion, really.And Sanders, I think, he didn'treally care, he is a Company-minded man. Hedidn't care about nothing, just hisself. As longas he was all right, he didn't care about theother guy. He thought unions were com-munistic ways. And Charlie, he was all IAMman, you know, he got-he said he gotscrewed by the Teamsters before and he didn'twant it to happen again. That is why he keptblowing around about that all the time.And the rest of the guys, Fred, he wanted togo to the Teamsters, but he was outnumberedreally,becauseBruce and I didn't knowanything about union. I guess our civics427-835 0 - 74 - 11 150DECISIONSOF NATIONALLABOR RELATIONS BOARDteacher sort of failed on us there in highschool.Q. Do you remember anything else thathappened at this meeting; do you rememberMr. King having any conversations with Mr.Sanders?A. No, I don'tbelieve there was anythingelse said.Q. In regard to the IAM Machinists'Union,IAM you refer to it,what if anything happenedafter this meeting with Mr. King?A.We had a meeting on the drivers' side,and we were asked to sign some Machinists'cards.TRIAL EXAMINER:Who asked you to signthem?THE WITNESS:Jack Sanders. And he handedout the cards and we signed them and gavethem back to him.And he gave them to Baker,and then after that it was around that time, Idon't know,give or take a few days and we hadan election for Union steward.And there were three guys running, therewasCharlieMcCoy and Jack-not JackStaton,Howard Self and Fred Staton. AndCharlieMcCoy voted for himself and JackSanders voted for Self-not for Self,Imean forMcCoy. Then Bruce and I and Fred voted forHoward,and Howard voted for Fred.Q. (By Mr. Muir)What happened after thiswith the Machinists'Union?A.Well, we went down to-we were sup-posed to go down one night before, but Bruceand I coundn'tmake it. Then a couple ofweeks later we went down to the Machinistshall and we met with this Mr. Boggs, who wasrepresentative of the Machinists' Union. Andhe just sort of-he said he was going on vaca-tion, I don'tknow, didn'thave much time totalk to us about it,and just sort of ran over thething, you know. Nobody was satisfied aboutanything, so we just left.TRIAL EXAMINER:Ran over what things; apiece of paper or a book,or what?THE WITNESS:That is about what it is, Imean how much we were paid and yourbenefits,your retirement,your retirementplans.Q. (By Mr Muir) What happened afterthat;what happened during this discussion withMr. Boggs?A.Well, I can't exactly recall, except he justtalked about the thing-the contract we weredrawing up with the Company between theUnion and the CompanyQ.What then happened?A. Oh, we went down to see the Teamsters,Teamsters'Union,and signed Teamsters'cards.0. Do you remember about when that was?A. It was about,oh, a week or so later, Ican't really remember when.Q. Do you remember what day you signedthe card for the Teamsters?A. Not exactly, no. But I know on the sameday that we were going down there to seethem,Mr. Rex King came in the driver's sideand had insurance bonds in his hand, and hesaid,"Iam trying to pick out the best in-surance plan for you and everything that wouldbest suit you."We didn't really pay much attention to himanyway, because we were going down to theTeamsters that night to talk to the Teamster'srepresentative.On cross-examination conducted by the Team-sters attorney the following colloquy took place:Q. (By Mr.Logothetis)You testified thatyou Rex King had a meeting some time in Au-gust with the employees.Now was the IAM theonly union that was discussed in that meeting?A. No.Q.What other unions were discussed?A. The IAM and the Teamsters,principally.Q.Why is it only those two unions came up,the names of those two unions?A. Because that is it.Q. Had you at any time had any contactwith the Machinists,prior to that meeting?A. Not to my knowledge.Q.Well, did you testify on direct examina-tion,Mr. King, that you told the employeesthat your recommendation would have beenthe IAM in that meeting; that they would havebeen better off with the IAM in this locality?A. Not my recommendation,my viewpoint.Q. If you had no contact with the [AM priorto that meeting,what did you base your view-point on?A. Our knowledge of, I should say basicallyinmy own viewpoint, and what knowledge Ihad of the unions involved.Q. On the local in this locality, or generally?A. In this locality; I am sorry.Q. But you say you had had no contact withthe local unions here, at least with the IAM')A.Well, no direct contact.But I am perhapsknowledgeable about the different unions andwhat they represented.Q. Like what?Imean what do you mean bythat;can you elaborate at all')A Well, I think my only elaboration there TRACON,would be the fact that checking with the Team-sters' local, our early visit to them, they wereon a nationallevel.And the Machinists weremore or less on a local level.Q.What do you mean by that, by the ratethat they were-A. Pay scale.Q. So really your basis for that recommen-dation was that the Teamsters were asking andyou anticipated they would be asking a higherrate than the Machinists would, isn't that true?A. No, I thought the local representationmight be more advantageous to them. And asthe Employer, dealing directly with Interna-tionalHarvester, the viewpoint is somewhatappreciatedin thisperiod of my own of as-sociation for a group who are representing In-ternational Harvester people.This might help our new business to grow.0. And you told the employees that, didn'tyou, in that meeting?A. In generalities, yesQ You did mention International Har-vester, didn't you, in that meeting?A. I believe so, yes.Q. You did mention that it might be morehelpful to the Company with regard to theirbusiness,didn't you?A. Yes.Q. Now is it also your testimony that whenBoggscalled you at a subsequent time andmade the demand for recognition, that you hadnever gotten a demand before, before thattelephone conversation?A. If I remember correctly, the telephoneconversation was not withMr. Boggs.Q. Oh.A. It was with Mr. Baker.Q. Oh.A. This came about as a contact with Inter-national Harvester, in the course of a normalday's business.Q. As a contact through International Har-vester.Who made the contact; InternationalHarvester?A. Yes, we were talking on the phone aboutInternational Harvester business.Q.Who was, you and who?A.Myself and Mr. Baker.Q. Did you call Baker, or did he call you?A. I don't recall.Q.Well, how did you happen to be talkingto Baker?A.Mr. Bakeris incharge of shipping trucksout of the International Harvester truck salesprocessing center. And this was in the courseINC.151of the call regarding some trucks he had toship, and I can't recall the exact circumstances.Q. The discussion of a union came upbetween you and Mr. Baker?A. If I recall correctly, after the discussionof the trucks was finished, it was mentioned tome they would like to talk to our people re-garding the Machinists' UnionI said, "I have no objection to thisQ. Is the man who called you and identifiedhimself as being an individual named Boggs-hetold you he was a representative of the Interna-tionalAssociation of Machinists, is that cor-rect?A. Right.Q. And he at that time told you that herepresented the majority of your employeesover the telephone?A. No. I am not-the call from Mr. Boggs, ifIremember correctly, was after the men hadsigned the cards and they had been turned into the Machinists' Union.Q. How did you know they had been turnedin to the Machinists' Union)Q. Did you testify on direct examinationthat you received a call from a representativeof the Machinists named Boggs, and that it wasafter that telephone call that you recognizedthem as the bargaining agent?A. I would answer that as being correct, yes.Q. Correct. Now, would you please tell uswhat was said in that telephone conversation?A. That they had the men signed up, werecognized them as the bargaining agent, couldhe come out and get a form signed agreeing tothis, would I be there.And I said, "Yes."Q.When did you tell him that you wouldrecognize him?A. At the time Mr. Boggs brought the formout to be signed.Thereafter, Rex King, while he was not certain,said he could not recall whether he had ever lookedat the signed application cards himself in order tocheck the majority representation of the Machin-istsB The Alleged DiscriminatoryLayoffsThe layoff of Self, Stayton, Bruce, and Dale Cas-sellwill be treated together because, for the mostpart, the facts and circumstances concerning theirlayoff had many elements in common.The record shows that until September 11 the 152DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany presumed that its employees wererepresented by the International Association ofMachinists. On that date the Company had been inbusiness in Springfield for about 6 weeks and hadbeen losing money. In view of the fact that businesshad been getting steadily worse Larry King, on Sep-tember 10, decided that it would be necessary tolayoff two employees. Howard Self was the last manhired and the next employee with the least seniorityto Self was Bruce Cassell. King prepared notices onthemorning of September 11 for these two in-dividuals advising them that they would be laid offeffective September 15During the same day, September 11, sometime inthe afternoon King received a telephone call from aman namedCarson Williams, a representative ofTeamsters Local 654. According to the testimonyin the record King said that Williams spoke sorapidly that he, King, had difficulty understandingwhat Williams was saying. However, he did hearWilliams say he was talking about the Teamstersand making some kind of a demand but beyond thisKing said he could not make out what Williams wastalking aboutThereafter, when the call to Williams had beencompleted, Larry King called Howard Self into theoffice and inquired of him as to why the TeamstersUnion would have occasion to call him. As ex-plained by King, Self had been selected as the em-ployee to whom such a question should be ad-dressed because Self had been chosen by the em-ployees as their union steward for negotiating pur-poses in connection with the MachinistsUnion. Ac-cording to Self he told King that some of the menhad decided they would rather be represented bytheTeamsters than the Machinists.Self testifiedthat he told King the names of the employees whohad signed Teamsters cards At the end of thatwork day, September 11, King gave the layoffnotices to Self and to Cassell.Approximately a week later Tracon's businesspicked up and as a consequence King telephonedBruce Cassell and invited him to return to work.Bruce Cassell did come back to work, worked oneday,missed the next day,and then returned andworked full time for approximately 3 weeks until hewas discharged on October 2.When Self came in to pick up his check, afterbeing laid off, he was told that the Company didnot have any work for him at that time but that hewould be called if work becameavailable.Kingtestified that Self told him that he (Self) could bereached at the telephone number shown on theCompany's records which number happened to bethat of Self's mother-in-law. Larry King testifiedthatwhen Bruce Cassell was recalled to workbecauseof the Company's increased business Kingtried also to reach Self at the telephone numbergiven him but there was no answer to his call. Hethereafter tried again at that number during thefirstpart of Octoberand wasadvised by thetelephone operator that the telephone number wasno longer in service.As has been stated,supra,the Teamsters UnionLocal 654 filed a petition with the NLRB for cer-tification as the representative of the employees ofTracon. Tracon received the usual notification ofthe filing of this petition from the NLRB but neverreceived any written demand for recognition fromthe Teamsters. It should be noted that the recordcontains a copy of a letter received by Tracon andsent to it by the Machinists Union advising theCompany that the Union had turned over theircards to the Teamsters Union and stating unequivo-cally that the Machinists did not represent the em-ployees of Tracon any longer.On or about October 1 Respondent found itselfbehind schedule on a large amount of work, adevelopment which came about as the result of thefact that at that time there was a possibility of arailroad strike. Respondent did not hire on any ad-ditional employees until about October 1. AfterTracon made its second unsuccessful attempt toreach Self on the telephone King hired on twoother workers on a temporary basis named JamesWestbend and Tim Thompson each of whomworkedat various timesfor the Company on the1st,2d, and 3d of October. It is significant thatWestbend was not only a member of the TeamstersUnion but this fact was known to King at the timehe hired Westbend.On the afternoon of October 1 Larry King andhis father, Rex King, discussed the fact that itwould be necessary to work overtime on the follow-ing day because of the accumulation of a rush ofbusiness that developed as the result of the possi-bilityof a threatened railroad strike. Larry Kingwent out into the yard to advise the men that over-time would be require the next day. According toKing he not only advised the Cassell brothers andStayton that they would be needed for overtimework on the followwing day but King further statedthat they, along with certain other employeesagreed that they would stay and perform the neces-sary work. There is a conflict in the testimony onthis point but it is not significant in the light of thefurther developments which will be describedinfra.About 4 o'clock,which was the normal quittingtime, on October 2, the employees were all con-tinuing to work with the exception of Stayton andthe two Cassell brothers who went into the office topunch out. Larry King testified that he had a con- TRACON, INC.153versation with them and told them that he expectedthem to work.While there is some information inthe record that is not altogether clear as to whatwas said during the course of this conversation itdoes seem clear,and all the witnesses testified, thatLarry King told these employees that he neededthem to work overtime.It is equally clear that theyrefused to work overtime whereupon King toldthem they were discharged.The record shows that at the time of thedischarges King was unaware as to whom amongRespondent's employees were active on behalf ofthe Teamsters Union and King did testify that theknowledge or ignorance of this fact had nothing todo with the reason for the discharge of the men.King testified unequivocally that the sole reason forfiring them was due to their refusal to work over-time. Larry King further testified that after theseemployees left the premises,about 4 o'clock, theremainingwork force including King found itnecessary to continue working until after dark andstopped only then because the light had failed. Onthe following day the entire work crew includingLarry King put in 14 hours of work in an effort toget caught up with what had accumulated. As theresult of the very long hours expended on October2 and October 3, by the end of the day on October3, most of the extra work had been done.After their discharge the three employees in-volved left the company premises on October 2 andrepaired to the home of Howard Self. They toldhim that they had been fired for refusing to workovertime.It is significant to note that the testimonyon the record does not show that in the course ofthis conversation with Self or with any other em-ployee that the three dischargees made any state-ments that they considered they had been firedbecause of their Teamsters activities.On the fol-lowing night,Self called Larry King and told himthat he knew that some men had been dischargedand asked if he could come back to work.King saidhe had no work for him.King also testifiedsomewhat incredibly that after watching the twonewly hired employees perform on the job he feltthat they were much better workers than Self. Thiswas one of the reasons why he did not call Selfback to work at a later date.The fact that Selfworked almost 6 weeks and the new employeesonly 2 days makes it a little difficult to understandhow Larry King could say that he had observed in 2days that the new men were more efficient thanSelf.Whatever significance this may have it shouldbe remarked that at the time King spoke to Selfthere was no work for him to do.It is also signifi-cant that Self did not give King his address or anynew telephone number or any other means bywhich he could be reached.Thereafter when theCompany made an attempt to call Self on two occa-sions they were unable to reach him on thetelephone.When they mailed him his W-2 forms tothe last known address of which the Company hada record this letter was returned by the post officeas not being deliverable.The General Counsel seeks to make much of thefact that on September 12 an argument aroseamong Supervisor Sanders and employees Self,Stayton, and the Cassell brothers. Allegedly thisdisputearosebecause Sanders was constantly"bugging"the men for becoming members of theTeamsters Union. The contention of the GeneralCounsel that Sanders was constantly harassing themen appearsto betrue from the evidence in therecord but it is not at all clear that he was keepingafter them because they had joined the TeamstersUnion.To the contrary the record seems to in-dicate that Sanders was sharply disliked by thethree employees and he reciprocated the feelings ofthe men.Nowhere in the record is there support forthe conclusion that the motivation for his distastefor these employees arose because of the fact thatthey had decided to join the Teamsters Union. San-ders personally had no use for the Teamsters. Hisremarks, if they had been motivated by animusagainst the Teamsters, might represent a violationof Section 8(a)(1) of the Act.However,it seemsclear to me that Sanders got along badly with themen who worked under him, that he did not in factlike labor unions in general,but that his difficultieswith the men came about as a matter of personalityconflicts and were not related to the fact that themen were members of a union which he disliked. Itshould be further remarked that in this small plantsituation where only a handful of employees wereworking under the tutelage of Sanders there wasadmittedly a certain amount of friction among themen. However the record does not support the con-tention advanced by the General Counsel that thereason for Sanders' friction with the men had itsgenesis from Sanders' admitted hostility directedagainst the Teamsters Union. Elsewhere in therecord there appears information which supportsthe conclusion that Sanders entertained his pooropinion of the Teamsters,not because the membersof the Teamsters Union employed by Respondentwere themselves members of the Union but becauseSanders had had a bad personal experience with theTeamsters in another context and while he was em-ployed elsewhere.The recordcontains another reference to a con-versation allegedlyheld by LarryKing with DaleCassell.There is testimony in the record that LarryKing asked Cassell if he had heard anything aboutthe Teamsters. Cassell said, "No" and in responseto this negative answer Larry King said, "Well whatis the problem-do you need more money7" Cassellsaid, "Yes," he needed more money but that in ad- 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDdition to money there were other benefits whichcould be secured through representation by theTeamsters. In my opinion this remark by LarryKing represents small talk and in the context inwhich it developed it seems clear that Larry Kingwas not speaking in a derogatory way about theTeamsters nor was he interrogating Cassell on thispoint in an effort to ascertain special informationpeculiarly within the possession of Cassell becauseof his membership in the Union.C. Supervisory Status of Jack SandersIt is contended by the General Counsel that therecord shows that Jack Sanders had authority togiveorders, to direct the work of others, and todiscipline the employees. Furthermore, he was paidat a higher rate than the other employees, he wasresponsible for the training of new employees, andhe spent much of histime inan office away fromthework of the employees. From these facts itseems clear that Sanders had the authority to speakfor the Respondent, to issue orders and instructionsto the employees, to check on the kind of job beingperformed by the employees, and thus responsiblyto direct them. It was not disputed by the Respon-dent that Sanders was exercising the conventionalkind of authority which, under Section 2(1 1) of theAct, constitutes him a supervisor within the mean-ing of the Act.D. Credibilityof theWitnessesWhile there are some variances in the testimonyof the several witnesses none of these minor con-flicts are sufficiently serious to warrant extendeddiscussion or analysis. For the most part the wit-nessesimpressed me favorably and their demeanorwas such as to convince me that they were testify-ing truthfully.More importantly, the fact becameclear from the evidence that in its essentials thetestimony of all the witnesses ran pretty much alongparallel lines.E.Concluded Findings and AnalysisOne of the contentions advanced by the GeneralCounsel to which he seemed to attach particularsignificance was the fact that prior to the date whenthe employees who are the subject matter of the8(a)(3)allegationsinthecomplaintweredischarged for their refusal to work overtime theCompany had never had previous occasion torequire people to work overtime. On subsequentoccasions after October 2 the Company did requirepeople to work overtime, and all employees com-pliedwith this request with the exception ofCharles McCoy. During the early part of January1970, Charles McCoy, who was known to LarryKing to be opposed to the Teamsters Union, wasrequested to work overtime, refused to do so, andwas discharged by King. There hadbeen no otheroccasions when employees have refused to workovertime afterbeing requestedso to do.In this con-nection it is important to note thatat the outset ofthe commencement of the Company's activities inSpringfield, Ohio, they started with only four em-ployees.In the beginning business was not particu-larly good and consequently there wasno need torequest employees to workovertime.Itisnotdisputed in the record that when the employeeswere discharged for refusing to work overtime thiswas the first occasion that such a request had everbeen made of them. The composite of these factsnegates any inference that the Company requestedovertime in order to lay a ground work for thedischarge of any employees who refuse to complywith such an order.The essential basic issue in this case boils downto the question as to whether or not Larry Kingfired the three employees on October 2 because oftheir activities on behalf of the Teamsters Union orbecause they refused to work overtime. If thedischarges were bottomed on their refusal to do thework they were instructed to perform then it isclear that the Company is not guilty of a violationof the National Labor Relations Act. The prohibi-tion of Section 8(a)(3) is limited to discriminationwhich is intended to "encourage or discouragemembership in any labor organization." SeeHer-man Mohland v. N.L.R.B., 422F.2d 1258 (C.A.9); as stated by the court in the case cited,supra,this circuit court also stated inN.L.R.B.v. IsisPlumbing & Heating Co.,322 F.2d 913, 922(C. A. 9):[A]n employer may discharge an employee forgood cause, for bad cause, or no cause at all,unless the real motivating purpose is to do thatwhich Section 8(a)(3) of the Act forbids.Thus it becomes important to evaluate what oc-curred in the instant case to ascertain if there iseither direct evidence of an illegal motive on thepart of Respondent or if one is to be based on aninference of hostility to the Union, or if there wasno real, substantial, or reasonable basis for Respon-dent's actions.Respondent argues persuasively that entirely con-trary to a showing of hostility or antagonism to theTeamsters Union the Company had itself made aninitialcontact with that Union and suggested thatits representatives contact future employees for thepurpose of representing the Company's employeesIt should be further noted that the same individuals TRACON,who own and operate Tracon also own and operateWayne Warehousing, Inc., a Fort Wayne, Indiana,company where they have voluntarily recognizedthe Teamsters Union and have had good bargainingrelations with that Union for some years.The Respondent argues in his brief that the factand circumstances surrounding the actual dischargeof the three employees came about as follows:Larry King testified that he advised each em-ployee on October 1 that they would have towork the next day. This testimony was sup-ported by Rex King, but is denied by the threeemployees who were fired.Nevertheless, thereisno dispute that on October 2, Larry Kingasked each employee to continue working, thatthey refused to do so, and that it was for thisreason that he fired them. The testimony ofDale Cassell very strongly favors the Respon-dent:Q.Mr. Cassell, were you employed on Oc-tober 2, 1969?A. Yes, sir.Q.What happened that day?A.We were out loading railroad cars allday, and Jack Sanders came in about 10 o'-clock that day and it came time to quit, and wewent in and punched out and washed ourhands. And then Larry come [sic] in and askedus if we wanted to work overtime. We said no,we did not, we had other plans made already.0.What were those plans?A.Myself and my brother, we had to gopick up a car for my day and take his truckback to the place where he works so he couldget home. And we had plans-we were in highschool, we had some kind of a meeting there totake care ofQ.What then happened?A.Well,we refused to workovertimebecause it hadn't been scheduled. And we toldhim we were going to leave.And he said, "Now youare hurtingTracon,you are hurting me." And we said, "Well, wegot to leave." So we left-I mean before weleft he said, well, wait a minute, you are fired.And he fired us right there on the spot.The Company further contends that the reasonsgiven by the three employees to explain theirrefusal to work do not appear substantial. Thetwo Cassell brothers said that theyhad "personalbusiness" and that they "had to get a truck" andfor that reason could not stay and work. FredStayton complained that he did not feel good andcould not work for that reason. Still, although thesethree men had such pressing business and infirmi-ties,they nevertheless proceeded from the Em-INC.155ployer's place of business to the home of HowardSelf where they engaged in a conference. If thereasons given for refusing to work were not con-trived, they were at best frivolous, and this mustmust have been apparent to Larry King. Undersuch circumstances his firing of them is un-derstandable.It is further argued in support of theRespondent's position that the testimony substan-tiatesthe Company's need for the employees on theday in question and this is manifested by the factthat the rest of the work crew,including the opera-tions manager,Larry King, were compelled to workuntil after dark and for 14 hours on the followingday in order to catch up with the accumulatedwork.In opposition to the argument advanced by theGeneral Counsel that Howard Self and Bruce Cas-sellwere laid off on Septemper 1 1 because of theiractivities on behalf of the Teamster Union the Com-pany points out that Bruce Cassell was recalled towork as soon as work was available and that hecontinued to work until the day that he was fired. Itisurged by Respondent that the fact that the Com-pany recalled him and put him back to work con-tradicts the contention that the Company washostile to him because of his activities on behalf ofthe Union, or for any otherreason.Similarly, LarryKing tried to call Howard Self to come back towork when he needed workers but he was unable toreach him. It is also argued by Respondent that itwas only after the need for overtime and a heavywork schedule for 2 or 3 days and the inability oftheRespondent to reach Howard Self that theCompany then hired additional people. Another ar-gument is advanced by the Respondent that there isan additional factor which contradicts the chargesin that one of the workers hired on October 1 orOctober 2 was James Westbend, who is known toLarryKing to be a member of the TeamstersUnion. It is not logical that the Company wouldhire a member of that Union if it was trying todiscourage membership in the Teamsters or inter-ferewith the choice of that Union by its otherworkers.In conclusion the Company argues that it was anew company, with a handful of employees, work-ing on a day-to-day hand-to-mouth basis, and hiringany able bodied people they could find who werewilling to work for it. If Larry King wanted to firethe three individuals in question because of theirunion activities, hemost certainly would havechosen some other time to do it, rather than theone period when the Company had more work thanit could handle and was in desperate need of peopleto get the work completed before a then impendingrailroad strike. Respondent also contends that ap- 156DECISIONSOF NATIONALLABOR RELATIONS BOARDproximately 3 months after the incident whichprecipitated the discharge of the three employeesconcerned in the instant case a similar situationarose where an employee, Charles McCoy, refusedto work overtime and was fired. The significance ofthis incident lies in the fact that the employee inquestion had told the Company that he was verystrongly against the Teamsters Union.Respondent also points to the fact that HowardSelf, in his testimony and also in the testimony ofthe other three employees, all stated that they felttheCompany broke the law by firing them forrefusing to work overtime and by refusing to rehireSelf. The Company argues not without some meritthat from a reading of the testimony it did notoccur to any of these employees that their layoffsor discharges were connected with any union activi-tiesuntilafter they had visited the Teamstersheadquarters and been advised that the realgrounds for the discharges had as their underlyingmotive an attempt by Respondent to discourage,coerce,and discriminate against thethree em-ployees in question because they had joined andhad become members of the Teamsters Union. Ac-cording to the testimony of all the complaining wit-nesses they did not get along with Sanders or LarryKing from the time they began working and thatthere was constant friction among them long beforethe Teamsters were interested in them or the Com-pany.From all of the above the Respondent takes theposition that the company actions in the instantcase were not motivated by any illegal purpose andit therefore argues that there has been no violationof the Act and that in consequence the complaintin the instant case should be dismissed.The General Counsel alleges that at the time thethreemen were discharged they were given slipswhich stated that they were being let go due to alayoff because the Company did not have sufficientwork to keep them on the job. General Counselfurther urges that the reason given in writing for thedischarge and/or the layoff of the employees inquestion was obviously false because the Companyhad a great deal of work even though only for a fewdays and in fact did need the help of the men work-ing for them. The General Counsel continues withthe argument that certainly the Company being anew one had need for experienced employees inorder to help them get through with the work thatthey were doing and upon which there was a ratherhigh priorityFurthermore the General Counselpoints to the fact that one of the employees foundamong his separation papers a statement that hewas being discharged because he caused damage tocertain cars being loaded by the Company on be-half of its principal customers, the InternationalHarvester Company.With respect to this incident employee Dale Cas-sell testified that the employees had to pull a 1700Lodestar on the top deck of a bilevel railroad car. Itdid not have any brakes or motor and the emptytruck body had to be pulled up on the top deck ofthe bilevel with a truck which had a 6 or 8 footchainon it.As the truck went up the ramp DaleCassell got over a little bit too far to one side, wentinto one railat about a 45 degreeangle,and half-way bent another one. There is no dispute in therecord about the incident describedsupra.Itisfurther pointed out by the GenerahCounsel that atthe time of the occurrence of this incident nothingwas said to Cassell, he was not criticized, and noone from the Company seemed to regard the occur-rence of this event as something of any great con-sequence. Cassell said that both Larry and RexKing went out to the railroad siding and looked atit.After examining the damage to the side rails ofthe car neither the Plant Manager Larry King northe Vice President Rex King took any action for ap-proximately 6 weeks before the date that Dale Cas-sellwas discharged. After the examination wasmade of the damage neither Larry norRex Kingmade any issue over this incident. One of them didmake a commentthat "You sure bent that." AndCassell replied, "Sure did." The Teamsterscounselbrought outin his cross-examinationon the recordthat Cassell was never told at thetime this incidentoccurred that he would be disciplinedor suspendedor in fact that he had everdone anything wrong.Unfortunately for the smooth flow of theRespon-dent's argumentas set forth in its brief based on thefact of record I arrive at a differentconclusion fromthat of the Respondent. While a tellingargumentcan be advanced by Respondent that even thoughLarry King interrogatedsomeof the employees inan attempt to find out who among them were mem-bers of the Union the Company had already in factreceived from the IAM a letter to the effect thatthey had relinquished their interests in the four em-ployees who had signed cards for the IAM and hadin fact turned these cards over to the TeamstersUnion. While the record is not entirely clear it ap-pears that enclosed with this letter were the fourcards signed by the met who had initially joined theIAM and therefore Larry King knew the names ofthe men who had joined the Union from the cardswhich were inclosed in the letter which he hadreceived from the IAM.However, despite this fact it is not disputed onthe record that Larry King did in fact interrogatesome of the three employees in an effort todiscover who among them had joined the Team- TRACON, INC.157stersUnion. This undisputed factconstitutes an ad-mission by the Respondent that it engaged in un-lawful interrogation under theAct and con-sequentlyviolated Section 8(a)(1) of the said Act.Respondent'sargument that the reasons ad-vanced bythe three employees who refused toworkovertime were eitherfrivolous orcontriveddoes not seem reasonable to me. Firstof all itshould be remembered that the record is clear thatprior to the ocassion when theCompany firstrequested its employeesto workovertime,approxi-mately October 2,none of the employees had everbeen requestedto perform overtime work.Despite the above facts it is clearfrom the recordthat Respondentharboredno union animus. It isnot disputed that in thetalkWillardKing held withhis then full complement of employees,four innumber at the timetheCompanycommencedoperations in Springfield,Ohio,he told them, interalia,that he expected and wanted his employees tojoin a labor union.Itwas furthercorroborated bythe GeneralCounsel'switnesses that in this meetingKing explained that the home operations of theRespondentinFortWayne,Indiana, were beingamicably conducted with theTeamsters Union atthis location.AdditionallyKing told his employeesthat it wasup tothem to choose their unionrepresentative based on their own free selectionwithout any pressure or coercion imposed on themby the Company.At this same meeting Kingfranklyexpressed hispreferencethat themen join theIAM. He ex-plained his preference by saying thattheCom-pany's principal customer in Springfield was the In-ternationalHarvesterCompany.The men em-ployed by Harvester were representedby the lAMand King said that if the men at Tracon were alsorepresentedby thesame unionthis would probablybe good forTracon's business.Parenthetically, andunderstandably,since the starting rate at Harvesterunder its contract with theIAM was considerablyless than the Teamsters rate, King had this furtherconsideration in mind when he urged his employeesto cast theirlotwith the IAM. The employees atfirst all signed IAM cards.The IAM representativecame out to the plant and showed King his foursigned applications for membership cards, afterwhich King signed a recognition agreementwith thesaid IAM.Thereafterthe men elected HowardSelf (one ofthe alleged discriminatees)as their spokesman orsteward and called on theIAM representative todiscuss with him the kindof collective-bargainingagreementtheymight hope to negotiate withRespondent.Thisunion representative showed"218F2d409(CA 5)them a rough draft contract he said he would try toconsummate with Respondent on their behalf.Whenasked how long it would take to conclude acontract with theCompany, the IAM,man, Boggs,said it would take about 5 months.Thisrepresenta-tive seemed in a hurry to get the men out of his of-fice because he explained he was about to leave togo toCaliforniaThe men feltBoggs was kind ofshort withthem After they left the IAM office theydiscussed their meeting with Boggs and were deter-mined to get out of theIAM andswitch their allegi-ance to the Teamsters Union.The paramount con-siderationmotivating them was to join the unionthat paid the highest rate and granted the maximumfringebenefitsShortlythereaftertheyresignedfrom the IAM and joined the TeamstersUnion TheIAM, for itspart,wrote Tracona letter informing itthat Respondent's employeeshad optedout of theIAM and into the Teamsters Included in this letterthe IAM returned the union cards signed by themen, disclaimed any further interest in representingthem,and declared that it,the IAM,was turningover its representative status to the Teamsters.After the above-described eventstook place whatlater transpired and ultimately ripened into fourdischarges requires close and further scrutiny.Undera somewhat similar state of facts the Boardaffirmed a TrialExaminer'sDecisioninLeprinoCheese Company, d/b/a Leprino Cheese Mfg.Co., 170 NLRB601. In that case a group of em-ployeeswere told by that Company that they wouldbe allowed toleave their jobsearly on Christmasday to celebratethe holidaywith their families.As it laterturned out their supervisor changed hismind and ordered the men to continue workingthroughout the day.The employees in questionregarded this change in working assignment as apromise brokenby the Company.Six of the em-ployeeswalked offthe job and went home. Respond-ent inLeprinothereupon dischargedthem. TrialExaminerHermanMarx, in a well-reasonedopinion,found on thesefactsthat the men werejustifiedin walkingoff the joband concluded thatwhen Respondent discharged them it violated theSection 7 rights of the employees to engage inconcerted action. It wasfurther found that by dis-charging the said employees respondent violatedSection 8(a)(1) and ordered them reinstated withbackpay.In the courseof his opinion Trial Exam-inerMarx distinguished and differentiated thesituation presentedbyLeprinofromN.L.B.R. v.Marshall Car Wheel and Foundry Co.,which casewas heavilyrelied on by the Respondent.4 Hisopinion states in pertinent part:Therea strike wasdeliberatelytimed,withoutprior notice,to coincide with the pouring ofmolten metal,which if performed with insuffi-cient help, could have caused"substantial 158DECISIONSOF NATIONALLABOR RELATIONS BOARDproperty damage and pecuniary loss" to theemployer, and the Court held the walkout to beunprotected because the employees had delib-erately created a hazard of substantial damageto the plant. The doctrine of the case has beenlimited to situations involving a danger of"aggravated injury to persons or premises." 5TheLeprino Cheese Companycase was reviewedand affirmed by the United States Court of Ap-peals for the Tenth Circuit (424 F.2d 184). Thecourt dealt with two aspects ofLeprinoonly one ofwhich need concern us. The court answered theissue germane to the case at bar by affirming theBoard's findings that the employees were engagingin protected concerted activity.Applying the teaching set forth in both theBoard's and court's decisions to the instant case allthat remains for consideration is the determinationas to whether the four employees here involvedwere engaging in protected concerted activity.Inmy opinion the four employees refused towork overtime solely as a matter of their own per-sonal convenience. They had a perfect right torefuse to work overtime and Respondent had thecorollary right to discharge them for their failure toobey Larry King's order. This order was predicatedon the economic requirements of the Respondentto have this work promptly performed. There is noelement of spoilage involved in this case. Nor isthere any evidence in the record that the four em-ployees concertedly refused to follow King's ordersin order to protect or advance their right to engagein concerted activities. Based on the facts of recordit isclear thatLeprino,which was an unorganizedplant, is distinguishable on its facts from the instant'CentralOklahomaMilk Producers Association,125 NLRB 419, 435(expressly noting that a hazard of milk spoilation is not within the reach ofmatter. Accordingly, I recommend that the 8(a)(3)allegations of the complaint be dismissed.With respect to Larry King's undenied interroga-tion of an employee as to whether or not he hadjoined the Teamsters Union this question appearson its face to violative of Section 8(a)(1) of theAct. However the question could not in logic havebeen propounded by King to ascertain if the in-dividual had joined the union in furtherance of il-legal motivation of an antiunion nature. The recordis abundantly clear that the Company was affirma-tively in favor of their employees joining a union.The fact that the Respondent did shop around totry to get as good a deal as possible from either ofthe unions involved in this proceeding is not viola-tive of the Act. I regard the interrogation as beingde minimusand not requiring a remedy. Therefore,on the basis of the entire record I recommend thatthe complaint be dismissed.Upon the foregoing findings I make the follow-ing:CONCLUSIONS OF LAWRespondent, by discharging the four employeesencompassed in the complaint did not violate Sec-tion 8(a)(3) and (1) of the Act. Similarly Respon-dent's technical violation of 8(a)(1) by its inter-rogation isdeminimusand does not requireremedial action on its part.RECOMMENDED ORDERItisrecommended that the complaint bedismissed in its entirety.theMarshallholding),N L R B v Morris Fishmanand Sons,Inc,278 F 2d792,796 (CA 3)